DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in Pre-Grant Publication US 2019/0046161 A1.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 88 – 91, 96, 98, 101 and 102 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

claim 88, it is unclear which structural component is configured to set the above sampling rate, since claim 88 is an apparatus claim.
Thus, the above limitation renders claim indefinite, for the purpose of examination, the above limitation is interpreted as being performed by any reasonable structural component of claimed apparatus.

Regarding limitation “wherein a slow-time sampling rate for the Doppler parameter extraction can track a maximum flow velocity that corresponds to a Doppler frequency shift of PRF/2” in claim 89, it is unclear which structural component is configured to set the above sampling rate, since claim 88 is an apparatus claim.
Thus, the above limitation renders claim indefinite, for the purpose of examination, the above limitation is interpreted as being performed by any reasonable structural component of claimed apparatus.

The term "a high spatial resolution and high unaliased Doppler frequencies" in claim 90 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).
The corresponding disclosure in the specification of present application is recited as: “When the spreading is sufficient, it can eliminate the need for compounding, and as 
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above limitation is interpreted as any reasonable spatial resolution and any reasonable frequency values.

The terms "low resolution images", “high resolution image”, “high resolution images” and “high resolution Doppler image” in claim 91 are relative terms which render the claim indefinite.  The terms “low” and "high" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).
The corresponding disclosure in the specification of present application is recited as: “A low-resolution image can be reconstructed from the baseband signals” in [0052]; “and as a result high spatial resolution and high unaliased Doppler frequencies can be obtained simultaneously’ in [0062]; “which indicates that the spread-spectrum method also provides higher spatial resolution” in [0093]; “which will enhance its value for clinical applications of spread-spectrum Doppler by providing high spatial resolution of high velocities” in [0125]; “and the corresponding low resolution image (LRI) frame is 
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above limitation is interpreted as any reasonable resolution.

Regarding limitation "low resolution images", “high resolution image”, “high resolution images” and “high resolution Doppler image” in claim 91, it is unclear the above resolutions are referring to which category, since there are various of “resolution” in the art of imaging and image processing. A resolution could be a spatial resolution, a temporal resolution, a velocity resolution, a frequency resolution or others. Different resolution will have different physical and physiological meaning in the art of medical diagnosis.
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above limitation about resolution is interpreted as any reasonable resolution.

Regarding limitation “further comprising a clutter filter applied to the echo data, the clutter filter comprising a comb filter applied after the echo data is reordered such that a corresponding sequence of steering angles follow a linear-sequence sweep claim 96, the above limitation is a product in a method claim. 
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005).
Thus, the above limitation renders claim indefinite.

Claim 98 recites the limitation "after reordering the echo data" in line 1 - 2.  There is insufficient antecedent basis for this limitation in the claim. The step of reordering is neither recited in earlier part of claim 98 nor recited in parent claim 94.

The term "a high spatial resolution and high unaliased Doppler frequencies" in claim 101 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).

Thus, the above limitation renders claim indefinite. For the purpose of examination, the above limitation is interpreted as any reasonable spatial resolution and any reasonable frequency values.

Claim 102 recites the limitation "wherein producing a high resolution Doppler flow image" in line 1 - 2.  There is insufficient antecedent basis for this limitation in the claim. The step of producing Doppler flow image is neither recited in earlier part of claim 102 nor recited in parent claim 94.

The terms "low resolution images", “high resolution image”, “high resolution images” and “high resolution Doppler image” in claim 102 are relative terms which render the claim indefinite.  The terms “low” and "high" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).

Thus, the above limitation renders claim indefinite. For the purpose of examination, the above limitation is interpreted as any reasonable resolution.

Regarding limitation "low resolution images", “high resolution image”, “high resolution images” and “high resolution Doppler image” in claim 102, it is unclear the above resolutions are referring to which category, since there are various of “resolution” in the art of imaging and image processing. A resolution could be a spatial resolution, a temporal resolution, a velocity resolution, a frequency resolution or others. Different resolution will have different physical and physiological meaning in the art of medical diagnosis.


Therefore, claim 88 – 91, 96, 98, 101 and 102 rejected under 35 U.S.C. 112(b) as being indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 83, 88 – 90, 92 – 94, 101, 103 and 104 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang et al. (US 2013/0261463 A1; published on 10/03/2013) (hereinafter "Chiang").


a random generator (“… to switch between a sequence of scan patterns executed using a software program and system controller 940 or processor 950.” [0110]) outputting a control signal encoding a random selection ("Based on the preceding optimization criterion, a pseudorandom placement of the array elements was generated {FIG. 8A}." [0108]);
an ultrasonic array transducer for emitting a sequence of transmit pulses at a target ("A 2D array configuration using sparse-array for transmission and non-over lapped fully-populated array is used for receiving." [0130]; [For 256-pulses with a down-range depth of 15 cm. the system con generate a 4096-beams with a 64×64 pixel resolution at a frame rate of 20 frames/s." [0102]) and for receiving an echo of each transmit pulse reflected from the target ("A 2D array configuration using sparse-array for transmission and non-over lapped fully-populated array is used for receiving." [0130]; "… returned echoes along the line of sight representing the 3D radiation sources can be used, to create the scanned image at the scanned angle." [0101]), each transmit pulse independently adjusted to an adjustable steering angle corresponding to a unique random selection so that the sequence of transmit pulses is a random sweep ("Switching between a plurality of different array patterns is used to provide the most efficient beam pattern at different beam angles relative to the region or volume of interest being scanned. Thus, a first pattern can utilize that illustrated in FIG. 8A, which is than switched to a second pattern for a different scan angle." [0106]; "Based on the 
a memory for storing echo data ("The time-of-flight from the radiation source to the focal point can be calculated and stored in memory for every channel from multiple directions of arrival in parallel." [0148]);
a processor connected to the memory for using echo data to extract a Doppler parameter ("The system of claim 1 further comprising a system processor for performing Doppler processing." Claim 20); and
a display for providing a visual representation of the Doppler parameter ("At this frame rate, the system can be used to display continuous 3D images vs. time, thus providing 4D information of the scanned, object." [0101]).

Regarding claim 88, Chiang discloses all claim limitations, as applied in claim 83, and further discloses wherein a maximum slow-time sampling rate for extracting the Doppler parameter is equal to the pulse repetition frequency (PRF) (this limitation about setting sampling rate is functional language describing an intended use of an apparatus which does not limit the structural component in an apparatus claim. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 {Fed. Cir. 1990} {emphasis in original}. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}; see MPEP 2114; in addition, the ultrasound imaging apparatus as taught by Chiang is capable of performing the claimed function).

Regarding claim 89, Chiang discloses all claim limitations, as applied in claim 83, and further discloses wherein a slow-time sampling rate for the Doppler parameter extraction can track a maximum flow velocity that corresponds to a Doppler frequency shift of PRF/2 (this limitation about sampling rate is functional language describing an intended use of an apparatus which does not limit the structural component in an apparatus claim. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 {Fed. Cir. 1990} {emphasis in original}. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}; see MPEP 2114; in addition, the ultrasound imaging apparatus as taught by Chiang is capable of performing the claimed function).

Regarding claim 90, Chiang discloses all claim limitations, as applied in claim 83, and further discloses wherein a high spatial resolution (see 112b rejection; "An alternative pseudo random array design approach can be used to achieve this resolution …" [0103]) and high unaliased Doppler frequencies are simultaneously 112b rejection; "…  to eliminate any periodicity that would produce grating lobes that compete with the main lobe, Pseudorandom or random arrays can be used {FIG. 8A}." [0106]; "The primary goal of the optimization method is to minimize the average side lobe energy." [0107]).

Regarding claim 92, Chiang discloses all claim limitations, as applied in claim 83, and further discloses wherein the system is for a vector Doppler imaging, color Doppler flow imaging, power Doppler flow imaging, spectral Doppler imaging, plane-wave imaging, 3D Doppler imaging, elasticity imaging, synthetic aperture imaging, blood Doppler imaging or tissue Doppler imaging (using term “is for”, this limitation is functional language describing an intended use of an apparatus which does not limit the structural component in an apparatus claim. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 {Fed. Cir. 1990} {emphasis in original}. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}; see MPEP 2114; in addition, the ultrasound imaging apparatus as taught by Chiang is capable of performing the claimed function).

Regarding claim 93, Chiang discloses all claim limitations, as applied in claim 83, and further discloses wherein the sequence of transmit pulses of a length N provides a provides”, this limitation is functional language describing an intended use of an apparatus which does not limit the structural component in an apparatus claim. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 {Fed. Cir. 1990} {emphasis in original}. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}; see MPEP 2114; in addition, the ultrasound imaging apparatus as taught by Chiang is capable of performing the claimed function).

Regarding claim 94, Chiang discloses a Doppler shift measurement method ("The method of claim 30 further comprising preforming Doppler processing with a system processor." Claim 50) comprising:
selecting a random steering angle ("Based on the preceding optimization criterion, a pseudorandom placement of the array elements was generated {FIG. 8A}." [0108]; the active array elements determine the steering angle, which is the inherent result of ultrasound transducer function, see detail in next citation);
transmitting a plurality of ultrasonic transmit pulses directed by a random sequence of adjustable steering angles ("Switching between a plurality of different array patterns is used to provide the most efficient beam pattern at different beam angles relative to the region or volume of interest being scanned. Thus, a first pattern can 
receiving echo data corresponding to each transmit pulse ("A 2D array configuration using sparse-array for transmission and non-over lapped fully-populated array is used for receiving." [0130]; "… returned echoes along the line of sight representing the 3D radiation sources can be used, to create the scanned image at the scanned angle." [0101]);
storing the echo data in memory ("The time-of-flight from the radiation source to the focal point can be calculated and stored in memory for every channel from multiple directions of arrival in parallel." [0148]);
using the stored echo data to extract a Doppler parameter ("The method of claim 30 further comprising preforming Doppler processing with a system processor." Claim 50); and
displaying a visual representation of the Doppler parameter ("At this frame rate, the system can be used to display continuous 3D images vs. time, thus providing 4D information of the scanned, object." [0101]).

Regarding claim 101, Chiang discloses all claim limitations, as applied in claim 94, and further discloses wherein a high spatial resolution (see 112b rejection; "An alternative pseudo random array design approach can be used to achieve this resolution …" [0103]) and high unaliased Doppler frequencies are simultaneously 112b rejection; "…  to eliminate any periodicity that would produce grating lobes that compete with the main lobe, Pseudorandom or random arrays can be used {FIG. 8A}." [0106]; "The primary goal of the optimization method is to minimize the average side lobe energy." [0107]).

Regarding claim 103, Chiang discloses all claim limitations, as applied in claim 94, and further discloses wherein the method is for a 3D Doppler imaging ("The method of claim 30 further comprising preforming Doppler processing with a system processor." Claim 50; “The sequence of sparse array patterns is thus selected to scan at different scan angles of an object being imaged to provide 3D ultrasound imaging thereof.” [0110]).

Regarding claim 104, Chiang discloses all claim limitations, as applied in claim 94, and further discloses wherein the sequence of transmit pulses of a length N provides a maximum clutter suppression equal to √N ("Basically, a random array is capable of producing an imaging point spread function that has a main lobe to average side lobe ratio of N, where N is the total number of active elements in the array. For the 256-element sparse array example, the resulting ratio is −13 dB. Using a wide bandwidth approach improves this ratio by 10 dB." [0108]; 24dB is approximately equal to 16 in signal strength ratio, which is the square root of N 256).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 99 and 100 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang and Barber et al. (US 4,542,657; published on 09/24/1985) (hereinafter "Barber").

Regarding claim 99, Chiang teaches all claim limitations, as applied in claim 94, except wherein a maximum slow-time sampling rate for extracting the Doppler parameter is equal to the pulse repetition frequency (PRF).
However, in the same field of endeavor, Barber teaches wherein a maximum slow-time sampling rate for extracting the Doppler parameter is equal to the pulse repetition frequency (PRF) ("Since the time domain waveform is sampled at the PRF, the Nyquist criterion that two samples per cycle is the minimum to characterize a band-limited signal limits the maximum resolvable frequency to fr /2." Col.3, Ln.3 – 16).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the signal sampling as taught by Chiang with the signal sampling as taught by Barber. Doing so would make it possible "to extract particle or red blood cell velocity information from these measured signals" (see Barber; Col.2, Ln.64 - Col.3, Ln.2).

Regarding claim 100, Chiang teaches all claim limitations, as applied in claim 94, except wherein a slow-time sampling rate for the Doppler parameter extraction can track a maximum flow velocity that corresponds to a Doppler frequency shift of PRF/2.
However, in the same field of endeavor, Barber teaches wherein a slow-time sampling rate for the Doppler parameter extraction can track a maximum flow velocity the Nyquist criterion that two samples per cycle is the minimum to characterize a band-limited signal limits the maximum resolvable frequency to fr /2." Col.3, Ln.3 – 16). 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the signal sampling as taught by Chiang with the signal sampling as taught by Barber. Doing so would make it possible "to extract particle or red blood cell velocity information from these measured signals" (see Barber; Col.2, Ln.64 - Col.3, Ln.2).


Allowable Subject Matter
Claim 91, 96, 98 and 102 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

 Claim 84 – 87, 95 and 97 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 84, Chiang teaches all claim limitations, as applied in claim 83, and Chiang further teaches wherein the sequence of transmit pulses comprises a plurality of subsequences ("… for each transmit pulse, 16 beams or scan lines each along a different scan angle can be created." [0102]).
However, Chiang or in combination with other pertinent prior arts fails to teach the limitations “each of the plurality of subsequences comprising a unique random ordering of a common set of the adjustable steering angles”.
The above limitations are allowable subject matter considered in combination with each of the other elements recited in claim 84 and corresponding parent claim(s).

Regarding claim 85, Chiang or in combination with other pertinent prior arts fails to teach the limitations “a clutter filter applied to the echo data, the clutter filter comprising a comb filter applied after the echo data is reordered such that a corresponding sequence of steering angles follow a linear-sequence sweep instead of the random sweep”.
The above limitations are allowable subject matter considered in combination with each of the other elements recited in corresponding parent claim(s).

Regarding claim 86, Chiang further teaches wherein the plurality of subsequences is at least four subsequences ("… for each transmit pulse, 16 beams or scan lines each along a different scan angle can be created." [0102]).
However, Chiang fails to teach some limitations as recited in parent claim 84. 

Regarding claim 87, Chiang teaches all claim limitations, as applied in claim 83, however Chiang or in combination with other pertinent prior arts fails to teach the limitations “a clutter filter applied to the echo data, after the echo data is reordered such that a corresponding sequence of steering angles follow a linear-sequence sweep instead of the random sweep.”
The above limitations are allowable subject matter considered in combination with each of the other elements recited in corresponding parent claim(s).

Regarding claim 91, Chiang teaches all claim limitations, as applied in claim 83, however Chiang or in combination with other pertinent prior arts fails to teach the limitations “wherein a conventional two-step process of compounding a number of low resolution images to form a single high resolution image, and then using multiple high resolution images as the Doppler ensemble to produce a high resolution Doppler image, is replaced with a single step that uses an ensemble of low resolution images, acquired using the random sequence of steering angles, to directly produce the high resolution Doppler image.”
The above limitations are allowable subject matter considered in combination with each of the other elements recited in corresponding parent claim(s).

Regarding claim 95, Chiang teaches all claim limitations, as applied in claim 94, and Chiang further teaches wherein the random sequence of adjustable steering angles 
However, Chiang or in combination with other pertinent prior arts fails to teach the limitations “each of the plurality of subsequences comprising a unique random ordering of a common set of the adjustable steering angles.”
The above limitations are allowable subject matter considered in combination with each of the other elements recited in claim 95 and corresponding parent claim(s).

Regarding claim 96, Chiang or in combination with other pertinent prior arts fails to teach the limitations “a clutter filter applied to the echo data, the clutter filter comprising a comb filter applied after the echo data is reordered such that a corresponding sequence of steering angles follow a linear-sequence sweep instead of the random sweep.”
The above limitations are allowable subject matter considered in combination with each of the other elements recited in corresponding parent claim(s).

Regarding claim 97, Chiang further teaches wherein the plurality of subsequences is at least four subsequences ("… for each transmit pulse, 16 beams or scan lines each along a different scan angle can be created." [0102]).
However, Chiang fails to teach some limitations as recited in parent claim 95. 

Regarding claim 98, Chiang teaches all claim limitations, as applied in claim 94, however Chiang or in combination with other pertinent prior arts fails to teach the 
The above limitations are allowable subject matter considered in combination with each of the other elements recited in corresponding parent claim(s).

Regarding claim 102, Chiang teaches all claim limitations, as applied in claim 94, however Chiang or in combination with other pertinent prior arts fails to teach the limitations “wherein producing a high resolution Doppler flow image does not comprise a two-step process of compounding a number of low resolution images to form a single high resolution image, and then using multiple high resolution images as the Doppler ensemble to produce the high resolution Doppler flow image, but instead comprises a one-step process that uses an ensemble of low resolution images, acquired using the random sequence of transmit steering angles, to directly produce the high resolution Doppler flow image.”
The above limitations are allowable subject matter considered in combination with each of the other elements recited in corresponding parent claim(s).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chiang et al. (US 6,552,964 B2; published on 04/22/2003) teach a steerable beamforming system with random steering angle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059.  The examiner can normally be reached on Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793